EXHIBIT 99.1 FOR MORE INFORMATION, CONTACT: David H. Hoster II, President and Chief Executive Officer N. Keith McKey, Chief Financial Officer (601) 354-3555 EASTGROUP PROPERTIES ANNOUNCES FOURTH QUARTER AND YEAR 2010 RESULTS FOURTH QUARTER 2010 RESULTS · Funds from Operations of $19.2 Million or $.71 Per Share Compared to $.75 Per Share for the Same Quarter Last Year · Net Income Attributable to Common Stockholders of $4.9 Million or $.18 Per Share · Same Property Net Operating Income Decline of 2.0%; 1.5% Decrease Without Straight-Line Rent Adjustments · 90.8% Leased, 89.8% Occupied · Customer Retention Rate of 74% for the Quarter · Paid 124th Consecutive Quarterly Cash Dividend – $.52 Per Share · Closed on a $74 Million, 10-Year Non-Recourse Mortgage Loan at 4.39% Fixed Interest Rate · Interest and Fixed Charge Coverages of 3.2x YEAR 2010 RESULTS · Funds from Operations of $76.6 Million or $2.86 Per Share Compared to $3.14 Per Share for 2009 · Net Income Attributable to Common Stockholders of $18.3 Million or $.68 Per Share · Same Property Net Operating Income Decline of 4.2%; 5.6% Decrease Without Straight-Line Rent Adjustments · Customer Retention Rate of 66% for the Year · $33 Million Invested in Development and Acquisitions · Two Development Projects With Estimated Costs to Complete of $4 Million as ofDecember 31, 2010 · Paid Annual Cash Dividends of $2.08 Per Share · Interest and Fixed Charge Coverages of 3.2x · Bank Line Capacity of $131 Million as of December 31, 2010 JACKSON, MISSISSIPPI, February 15, 2011 - EastGroup Properties, Inc. (NYSE-EGP) announced today the results of its operations for the three months and year ended December 31, 2010. Commenting on EastGroup’s performance, David H. Hoster II, President and CEO, stated, “We are pleased to report that during the fourth quarter, we increased occupancy 150 basis points to 89.8% and our percentage leased to 90.8%.This represents the third consecutive quarter of improved levels for both categories.Occupancy is projected to decrease very slightly in the first quarter of 2011, but we expect it to again increase in each subsequent quarter through the balance of the year. “Although the change in same property operating results continued to be negative for the quarter, the decreases improved to 2% and 1.5% with and without straight-line rent adjustments, respectively. -MORE- P. O. Box 22728 – JACKSON, MS 39225 – TEL. 601-354-3555 – FAX 601-352-1441 In 2011, same property results are projected to be positive after the elimination of termination fees for both periods and flat with them. “We do not include any new development in our 2011 guidance but will be disappointed if we are not able to start two or three buildings by the end of the year.We do expect to experience increased acquisition opportunities this year and currently have a number of purchase offers outstanding.” FUNDS FROM OPERATIONS For the quarter ended December 31, 2010, funds from operations (FFO) was $.71 per share compared to $.75 per share for the same period of 2009, a decrease of 5.3%.The decrease was mainly due to a decrease in same property operations in 2010 as compared to 2009 and increased general and administrative expense resulting primarily from decreased capitalization of internal development costs in 2010.Property net operating income (PNOI) increased 0.4%, or $107,000, primarily due to an increase in PNOI of $494,000 from 2009 and 2010 acquisitions and an increase of $198,000 from newly developed properties, offset by a decrease in PNOI of $600,000 from same property operations.Termination fee income of $37,000 and bad debt expense of $202,000 were included in PNOI in the fourth quarter of 2010 compared to $208,000 and $473,000, respectively, in the same quarter last year. Same property net operating income decreased 2.0% for the quarter and 1.5% without straight-line rent adjustments.Rental rates on new and renewal leases (5.6% of total square footage) decreased an average of 15.7% for the quarter; rental rates decreased 22.1% without straight-line rent adjustments. For the year ended December 31, 2010, FFO was $2.86 per share compared to $3.14 per share for the same period last year, a decrease of 8.9%.The decrease was mainly attributable to a decrease in same property operations; increased interest expense, which primarily resulted from decreased interest capitalization in 2010; and increased general and administrative expense, resulting primarily from a decrease in capitalized development costs in 2010.PNOI decreased 0.1%, or $154,000, mainly due to a decrease in PNOI of $5,008,000 from same property operations, offset by an increase in PNOI of $2,472,000 from newly developed properties and an increase of $2,407,000 from 2009 and 2010 acquisitions.Termination fee income of $2,853,000 and bad debt expense of $1,035,000 were included in PNOI in 2010 compared to $963,000 and $2,101,000, respectively, in 2009. For the year, same property net operating income decreased 4.2%; 5.6% without straight-line rent adjustments.Rental rates on new and renewal leases (25.2% of total square footage) decreased an average of 12.3% for the year; rental rates decreased 16.8% without straight-line rent adjustments. FFO and PNOI are non-GAAP financial measures, which are defined under Definitions later in this release.Reconciliations of Net Income to PNOI and Net Income Attributable to EastGroup Properties, Inc. Common Stockholders to FFO, are presented in the attached schedule “Reconciliations of GAAP to Non-GAAP Measures.” EARNINGS PER SHARE On a diluted per share basis, earnings per common share (EPS) was $.18 for the three months ended December 31, 2010, compared to $.22 for the same period of 2009.Diluted EPS was $.68 for the year ended December 31, 2010 compared to $1.04 for the same period last year.The decrease in diluted EPS for both periods was mainly attributable to a decrease in same property operations, increased depreciation and amortization expense, and increased general and administrative expense, which primarily resulted from decreased development cost capitalization in 2010.For the year, the decrease in diluted EPS was also due to increased interest expense, which primarily resulted from a decrease in interest capitalization during 2010. -MORE- P. O. Box 22728 – JACKSON, MS 39225 – TEL. 601-354-3555 – FAX 601-352-1441 PROPERTY ACQUISITIONS During the first two quarters of 2010, EastGroup acquired three business distribution complexes with a total of six buildings for $23.6 million.Ocean View Corporate Center, a three-building complex containing 274,000 square feet, is located in San Diego, California.Commerce Park 2 and 3 contain 193,000 square feet and are in Charlotte, North Carolina.East University Distribution Center III, a 32,000 square foot building, is in Phoenix, Arizona.EastGroup did not have any acquisitions in the third or fourth quarters of 2010. DEVELOPMENT At December 31, 2010, EastGroup’s development program consisted of two projects, a 20,000 square foot, pre-leased expansion project at Arion 8 in San Antonio and a 44,000 square foot service center at World Houston 31, which was started in December.The Arion 8 expansion is accommodating an existing customer and has a projected total cost of $1.9 million, of which $500,000 remained to be spent as ofDecember 31, 2010.World Houston 31, which is currently 28% pre-leased, has a projected total cost of $4.6 million, of which $3.5 million remained to be spent at year-end. During 2010, EastGroup transferred five development properties to the real estate portfolio as detailed below: Real Estate Properties Transferred from Development in 2010 Size Date Transferred Cost Percent Leased at 2/14/11 (Square feet) (In thousands) Beltway Crossing VII, Houston, TX 02/01/10 $ % Country Club III & IV, Tucson, AZ 02/01/10 64 % Oak Creek IX, Tampa, FL 02/01/10 27 % Blue Heron III, West Palm Beach, FL 04/01/10 75 % World Houston 30, Houston, TX 07/01/10 69 % Total Developments Transferred $ DIVIDENDS EastGroup paid cash dividends of $.52 per share of common stock in the fourth quarter of 2010, which was the Company’s 124th consecutive quarterly cash distribution.This was the Company’s 18th consecutive year of increasing or maintaining the cash distributions paid to its shareholders.The Company’s dividend payout ratio to funds from operations was 73% for the year.The annualized dividend rate of $2.08 per share yielded 4.8% on the closing stock price of $43.69 on February 14, 2011. FINANCIAL STRENGTH AND FLEXIBILITY During the fourth quarter, EastGroup continued to achieve strong debt ratios.Debt-to-total market capitalization was 39.2% at December 31, 2010.For the fourth quarter, EastGroup had interest and fixed charge coverage ratios of 3.2x and a debt to earnings before interest, taxes, depreciation and amortization (EBITDA) ratio of 6.55.For the year, the Company had interest and fixed charge coverage ratios of 3.2x and a debt to EBITDA ratio of 6.53.Total debt at December 31, 2010 was $735.7 million comprised of $644.4 million of fixed rate mortgage debt and $91.3 million of floating rate bank debt. In December, EastGroup closed on a $74 million, non-recourse first mortgage loan with a fixed interest rate of 4.39%, a 10-year term and a 20-year amortization schedule.The loan is secured by properties containing 1.3 million square feet.The Company used the proceeds of this mortgage loan to pay down$4 million of other mortgage debt and to reduce variable rate bank borrowings. -MORE- P. O. Box 22728 – JACKSON, MS 39225 – TEL. 601-354-3555 – FAX 601-352-1441 EastGroup did not have any debt maturities in 2010; however, on October 1, 2010, the Company repaid its $8,770,000 mortgage loan on the Tower Automotive Center that had an interest rate of 6.03% and was due January 15, 2011. As of December 31, 2010, EastGroup had two mortgage loans maturing in 2011.On January 31, 2011, EastGroup repaid its $36.2 million mortgage with an interest rate of 7.25% that was due in May 2011.The Company now has one mortgage loan with an interest rate of 7.92% that will mature in May 2011 with a balloon payment of $22.8 million. The Company has revolving credit facilities of $200 million and $25 million, of which $91.3 million was outstanding as of December 31, 2010.The Company had borrowing capacity of $131 million remaining on the lines of credit at year-end.These credit facilities mature in January 2012, and the $200 million line of credit has an option for a one-year extension on the same terms and conditions at the Company’s request. On January 19, 2011, Fitch Ratings affirmed EastGroup’s Issuer Default Rating of BBB with a stable outlook.Fitch also affirmed the BBB rating of EastGroup’s unsecured revolving credit facility. OUTLOOK FOR 2011 FFO per share for 2011 is estimated to be in the range of $2.82 to $3.00.Diluted EPS for 2011 is estimated to be in the range of $.67 to $.85.The table below reconciles projected net income attributable to common stockholders to projected FFO. Low Range High Range Q1 2011 Y/E 2011 Q1 2011 Y/E 2011 (In thousands, except per share data) Net income attributable to common stockholders $ Depreciation and amortization Funds from operations attributable to common stockholders $ Diluted shares Per share data (diluted): Net income attributable to common stockholders $ Funds from operations attributable to common stockholders $ The following assumptions were used: · Average occupancy of 89.5% to 93.1% for the year. · Same property NOI change for the year of -1.5% to 2.5%; 1.0% to 5.0% increase without termination fees. · Operating property acquisitions of $25 million on July 1, 2011. · No dispositions during the year. · No development construction starts during the year. · Termination fees, net of bad debt, of zero for the year. · Floating rate bank debt at an average rate of 1.35% for the year. · New fixed rate debt: o $70 million in May 2011 at 5.0% o $50 million in December 2011 at 5.5% -MORE- P. O. Box 22728 – JACKSON, MS 39225 – TEL. 601-354-3555 – FAX 601-352-1441 DEFINITIONS The Company’s chief decision makers use two primary measures of operating results in making decisions:(1) property net operating income (PNOI), defined as income from real estate operations less property operating expenses (before interest expense and depreciation and amortization), and (2) funds from operations attributable to common stockholders (FFO).EastGroup defines FFO consistent with the National Association of Real Estate Investment Trusts’ definition, as net income (loss) attributable to common stockholders computed in accordance with U.S. generally accepted accounting principles (GAAP), excluding gains or losses from sales of depreciable real estate property, plus real estate related depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures. PNOI and FFO are supplemental industry reporting measurements used to evaluate the performance of the Company’s investments in real estate assets and its operating results. The Company believes that the exclusion of depreciation and amortization in the industry’s calculations of PNOI and FFO provides supplemental indicators of the properties’ performance since real estate values have historically risen or fallen with market conditions.PNOI and FFO as calculated by the Company may not be comparable to similarly titled but differently calculated measures for other REITs.Investors should be aware that items excluded from or added back to FFO are significant components in understanding and assessing the Company’s financial performance. CONFERENCE CALL EastGroup will host a conference call and webcast to discuss the results of its fourth quarter and review the Company’s current operations on Wednesday, February 16, 2011, at 11:00 a.m. Eastern Time.A live broadcast of the conference call is available by dialing 1-800-862-9098 (conference ID EastGroup) or by webcast through a link on the Company's website at www.eastgroup.net.If you are unable to listen to the live conference call, a telephone and webcast replay will be available on Wednesday, February 16, 2011.The telephone replay will be available until Wednesday, February 23, 2011, and can be accessed by dialing 1-800-756-8809.Also, the replay of the webcast can be accessed through a link on the Company's website at www.eastgroup.net and will be available until Wednesday, February 23, 2011. SUPPLEMENTAL INFORMATION Supplemental financial information is available upon request by calling the Company at 601-354-3555, or by accessing the report in the Reports section of the Company’s website at www.eastgroup.net. COMPANY INFORMATION EastGroup Properties, Inc. is a self-administered equity real estate investment trust focused on the acquisition, development and operation of industrial properties in major Sunbelt markets throughout the United States with an emphasis in the states of Florida, Texas, Arizona and California.The Company’s goal is to maximize stockholder value by being the leading provider in its markets of functional, flexible, and quality business distribution space for location sensitive customers primarily in the 5,000 to 50,000 square foot range.The Company’s strategy for growth is based on ownership of premier distribution facilities generally clustered near major transportation features in supply-constrained submarkets.EastGroup’s portfolio currently includes 28.1 million square feet.EastGroup Properties, Inc. press releases are available on the Company’s website. -MORE- P. O. Box 22728 – JACKSON, MS 39225 – TEL. 601-354-3555 – FAX 601-352-1441 FORWARD-LOOKING STATEMENTS The Company's assumptions and financial projections in this release are based upon "forward-looking" information and are being made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Words such as “will,” “anticipates,” “expects,” “believes,” “intends,” “plans,” “seeks,” “estimates,” variations of such words and similar expressions are intended to identify such forward-looking statements, which generally are not historical in nature.All statements that address operating performance, events or developments that the Company expects or anticipates will occur in the future, including statements relating to rent and occupancy growth, development activity, the acquisition or sale of properties, general conditions in the geographic areas where the Company operates and the availability of capital, are forward-looking statements.Forward-looking statements are inherently subject to known and unknown risks and uncertainties, many of which the Company cannot predict, including, without limitation: · changes in general economic conditions; · the extent of customer defaults or of any early lease terminations; · the Company's ability to lease or re-lease space at current or anticipated rents; · the availability of financing; · changes in the supply of and demand for industrial/warehouse properties; · increases in interest rate levels; · increases in operating costs; · natural disasters, terrorism, riots and acts of war, and the Company's ability to obtain adequate insurance; · changes in governmental regulation, tax rates and similar matters; and · other risks associated with the development and acquisition of properties, including risks that development projects may not be completed on schedule, development or operating costs may be greater than anticipated or acquisitions may not close as scheduled. Although the Company believes that the expectations reflected in the forward-looking statements are based upon reasonable assumptions at the time made, the Company can give no assurance that such expectations will be achieved.The Company assumes no obligation whatsoever to publicly update or revise any forward-looking statements.See also the information contained in the Company’s reports filed or to be filed from time to time with the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. -MORE- P. O. Box 22728 – JACKSON, MS 39225 – TEL. 601-354-3555 – FAX 601-352-1441 EASTGROUP PROPERTIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) Three Months Ended Twelve Months Ended December 31, December 31, REVENUES Income from real estate operations $ Other income 16 20 81 EXPENSES Expenses from real estate operations Depreciation and amortization General and administrative OPERATING INCOME OTHER INCOME (EXPENSE) Equity in earnings of unconsolidated investment 84 75 Gain on sales of non-operating real estate 9 8 37 31 Other expense ) - ) - Interest income 84 73 Interest expense ) INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS Loss from real estate operations - ) - ) Gain on sales of real estate investments - 29 - 29 INCOME (LOSS) FROM DISCONTINUED OPERATIONS - 4 - ) NET INCOME Net income attributable to noncontrolling interest in joint ventures ) NET INCOME ATTRIBUTABLE TO EASTGROUP PROPERTIES, INC. COMMON STOCKHOLDERS $ BASIC PER COMMON SHARE DATA FOR NET INCOME ATTRIBUTABLE TO EASTGROUP PROPERTIES, INC. COMMON STOCKHOLDERS Income from continuing operations $ Income (loss) from discontinued operations Net income attributable to common stockholders $ Weighted average shares outstanding DILUTED PER COMMON SHARE DATA FOR NET INCOME ATTRIBUTABLE TO EASTGROUP PROPERTIES, INC. COMMON STOCKHOLDERS Income from continuing operations $ Income (loss) from discontinued operations Net income attributable to common stockholders $ Weighted average shares outstanding AMOUNTS ATTRIBUTABLE TO EASTGROUP PROPERTIES, INC. COMMON STOCKHOLDERS Income from continuing operations $ Income (loss) from discontinued operations - 4 - ) Net income attributable to common stockholders $ EASTGROUP PROPERTIES, INC. AND SUBSIDIARIES RECONCILIATIONS OF GAAP TO NON-GAAP MEASURES (IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) Three Months Ended Twelve Months Ended December 31, December 31, NET INCOME $ Equity in earnings of unconsolidated investment ) Interest income ) Other income ) Gain on sales of non-operating real estate (9
